Exhibit Code of Conduct and Ethics for Employees and Directors TD Bank Financial Group © 2009. All rights reserved. Reproduction of this work in whole or in part is prohibited. January 2009 A message from Ed Clark and John Thompson For any business, as for any person, reputation is a priceless asset. At TDBFG, our reputation as a responsible financial institution and a good corporate citizen has been earned over many years, and must be maintained and safeguarded if our organization is to grow and prosper in Canada and internationally. We are extremely proud of the Bank's reputation, and believe every employee and director shares in that pride. Our reputation rests on the confidence and trust that customers, shareholders, governments, suppliers, competitors, the media and the public at large have that the Bank and all of our employees and directors will conduct themselves and carry out the Bank's affairs to the highest standards of integrity and professionalism - without exception, at all times. While reaching our business goals is critical to our success, how we achieve them is equally important.
